Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated October 31, 2022, claims 2-21 are active in 

this application.


Claim Objections

 	Claims 3, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al. [US Patent Application # 20140056059].
With respect to claim 2, Mueller et al. disclose an apparatus [fig. 3], comprising: a first switching component [110] comprising: a first terminal [source/drain], a gate [coupled to BL control line] that is coupled with a digit line [BL control line is coupled to 110 source/drain is coupled to digit line (bitline) via 118] of a memory cell [102], and a second terminal [drain/source] that is coupled with a first input terminal [204] of a sense component [upper part of 100 consisting of two inputs – 202 and 204] via a second switching component [106]; and a third switching component [116] comprising: a first terminal [source/drain] coupled with the first terminal of the first switching component [116 first terminal is connected to first terminal of 110 via gate of 108], a gate that is coupled with a reference voltage  source [Muller indicated that there exists an enabling voltage directed to transistor 116 - in par. 0027, “…by setting BL voltage 130 and enabling the transistor 116…”], wherein the gate of the third switching component is isolated from the gate of the first switching component [gates of 116 and 110 are not coupled to each other – see fig. 3], and a second terminal [drain/source] that is coupled with a second input terminal of the sense component [202] via a fourth switching component [104 via 108].
With respect to claim 7, Mueller et al. disclose the second terminal of the first switching component and the second terminal of the third switching component are configured as output terminals – see current flow.  See fig. 3.

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al. [US Patent Application # 20140056059].
With respect to claim 4, Mueller et al. disclose an apparatus [fig. 3], comprising: a first switching component [110] comprising: a first terminal [source/drain], a gate that is coupled with a digit line of a memory cell [via drain/source of 110 and source/drain of 118 to 102], and a second terminal [drain/source] that is coupled with a first input terminal [204] of a sense component via a second switching component [106]; a third switching component [108] comprising: a first terminal [source/drain] coupled with the first terminal of the first switching component [via gate of 110], a gate that is coupled with a reference voltage source [130], and a second terminal [drain/source] that is coupled with a second input terminal [202] of the sense component via a fourth switching component [104]; and a fifth switching component [118] coupled with the first switching component and configured to establish a conductive path between the gate of the first switching component and the digit line.

Allowable   Subject   Matter

 	Claims 8-21 are allowable over the prior art of record.

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 3, a fifth switching component electrically between the first switching component and the second switching component; and a sixth switching component electrically between the third switching component and the fourth switching component.
-with respect to claim 5: The apparatus of claim 4, further comprising: a sixth switching component coupled with the fifth switching component and configured to establish the conductive path between the gate of the first switching component and the digit line. 
-with respect to claim 6, a fifth switching component coupled with a first node that is electrically between the first switching component and the second switching component, and further coupled with a second node that is electrically between the third switching component and the fourth switching component, wherein the fifth switching component is configured to establish a conductive path between the first node and the second node.
-with respect to claim 8, activating, based at least in part on outputting the first and second voltages, a third switching component and a fourth switching component, wherein activating the third switching component couples the first output terminal with a first input terminal of a sense component and activating the fourth switching component couples the second output terminal with a second input terminal of the sense component.
-with respect to claim 15, a controller configured to activate, based at least in part on outputting the first and second voltages, a third switching component and a fourth switching component, wherein the third switching component is electrically between the first switching component and a sense component, and wherein the fourth switching component is electrically between the second switching component and the sense component.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        November 3, 2022